 450DECISIONS OF NATIONALLABOR RELATIONS BOARDYuba,Sutter & Colusa Counties Building & Construc-tion Trades Council,AFL-CIO;Carpenters UnionLocal 1570,United Brotherhood of Carpenters andJoiners of America,AFL-CIOandJames N.Wilson.Case 20-CP-357March 30, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn December 4, 1970, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trail Examiner's Decision. Thereafter,Respondents filed exceptions to the Trial Examiner'sDecision with a brief in support thereof and theGeneral Counsel filed cross-exceptions together witha brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The Rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and briefs, and the entire record in this case,and hereby adopts the findings,' conclusions, andrecommendations 2 of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Yuba, Sutter &Colusa CountiesBuilding& Construction TradesCouncil,AFL-CIO, and Carpenters Union Local1570, United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO, their officers, agents, andrepresentatives,shall:1.Cease and desist from picketing or causing to bepicketed James N. Wilson d/b/a Cortez Construc-tion, at any jobsite, where an object thereof is to forceor require him to recognize or bargain with Respon-dents as the bargaining representative of his employ-ees in circumstances violative of Section 8(b)(7)(C) ofthe Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at their business offices and meeting hallscopies of the attached notice marked "Appendix." 3Copies of said notice, on forms porvided by theRegional Director for Region 20, after being dulysigned by he Respondents' authorized representa-tives, shall be posted by Respondents immediatelyupon receipt thereof, and be maintained by them for60 consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(b)Deliver signed copies of said notice to theRegional Director for Region 20 for posting by JamesN. Wilson d/b/a Cortez Construction, if willing, atlocations where notices to employees are customarilyposted.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.IWe find merit in the General Counsel'sexceptionto the TrialExaminer's failure to set forth the specific commerce data which serves asthe basisfor theBoard'sassertion of jurisdiction over thiscontroversyTherefore, based upona stipulation of the parties, wefind that during thepast year the Charging Party,James NWilson d/b/a Cortez Construction,purchased supplied valued in excess of 50,000 from supplierslocateddirectly outside the Stateof Californiaor from suppliers who receivedthose suppliesdirectlyfromsuppliers located outsidetheStateofCaliforniaOn the basisof the foregoing,we further find that James NWilson d/b/a CortezConstruction is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act,and that it willeffectuate the purposesof theAct to assert jurisdiction herein2 Since both Respondents have been found to be equally responsible forthe unlawful picketing in violation of Section8(b)(7)(C)of the Act, weshall,pursuant to the General Counsel's request, amendtheTrialExaminer's recommended Order and notice to require the same remedialaction of both Respondents Also, as requestedby the GeneralCounsel, weshall add to our Order the usual provision requiring that copies of ournotice be made available to the Employer for posting.3In the event that this Order is enforcedby a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgmen of theUnitedStates Court of Appeals Enforcing anOrder ofthe NationalLaborRelations Board "APPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTpicket or cause to be picketedJamesN.Wilson d/b/a CortezConstruction atany jobsite,where an object thereof is to force orrequire JamesN. Wilson torecognize or bargainwith us as the bargaining representative of hisemployees in circumstances violative of Section8(b)(7)(C) of the Act.189 NLRB No. 70 CARPENTERS LOCAL 1570CARPENTERS UNIONLOCAL 1570, UNITEDBROTHERHOOD OFCARPENTERS ANDJOINERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)YUBA, SUTTER&COLUSA COUNTIESBUILDINGDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner' This case washeard in Yuba City, California, on September 15, 1970, on acomplaint issued on June 23, 1970,1 alleging that Respon-dents had violated Section 8(b) (7)(C) of the NationalLabor Relations Act, as amended. In their point answer,Respondents denied the commission of the alleged unfairlabor practice. The principal question presented is whetheror not the picketing in this case had an unlawful object.Upon the entire record, my observation of the witnesses,and the briefs filed by the parties, I make the following:FINDINGS AND CONCLUSIONS21.THE UNFAIR LABOR PRACTICESA.BackgroundWilson,doing business as Cortez Construction, isengaged in business as a general contractor in the buildingand construction industry in Yuba City, California, wherehe constructs single-family and multi-family residences.During 1970, he was engaged in the construction of aBased on acharge filed on May 26, 1970 by James N. WilsonzNo issue ofcommerceispresentedThe complaint alleged and theparties stipulated to facts which, I find, establish that James NWilson,doing business under thetrade nameand style of Cortez Construction, isan employer engaged in operations affecting commerce withinthe meaningof the Act I further find that Respondents are labor organizations withinthe meaning of the ActAll dates referred to hereafter relate to 1970 unless otherwise statedRespondents' answer admits that Douthat acted as agent and on45150-unit apartment building at a project known as ColonialGardens. On April 28, 1970,3 Local 1570 began picketingthe project. The picketsignscarved by the pickets read asfollows:PICKETJAMES N.WILSONEmploys Carpenters atWages and ConditionsBelow STANDARDSas Established byCarpenters Local 1570The picketing continued intermittently until July 6, when atemporary injunction was issued. At the hearing, Respon-dents conceded that picketing took place on more than 30working days, and that they did not file a petition forrepresentation during the period between the commence-ment and termination of the picketing. There is no evidenceor claim that Respondents were the certified representativesof Wilson's project employees.B.The Evidence1.Wilson's testimonyWilson testified as follows. In late March or early April,before the picketing began, he had a series of conversationswithMcNew, the business representative of RespondentLocal 1570, and Douthat, the president of RespondentCouncil with which Local 1570 is affiliated? At the time ofthe first conversation, which took place in his office, he hada total of five project employees in two categories:carpenters and laborers. McNew told him he would have tosign a contract with the Carpenters Union. During theconversation,Wilson stated that he was paying his men theprevailing wage plus fringe benefits.5 McNew stated thatthe men would be better off if the fringe benefits were paidinto the Union fund, since they would then receive health,welfare,and unemployment benefits, and that suchpayment to the fund would not cost him anything since hewas already paying union wages. Wilson replied that he didnot wish to sign a contract. When the picketing began onApril 28, he talked to Douthat on the telephone on severaloccasions.He pointed out that employees of unionizedsubcontractors were being hurt because they could notcross the picket line, and asked what he could do to get thebehalf of bothRespondents at all matenal times5Wilson testified that the project was financed by a loan guaranteedby the Federal Housing Administration, that he was payinghis carpenters$752-1/2 an hour, and that this rate was based on a wage schedulereceived from the Secretary of Labor setting forththe wage ratepayableunder the Davis-Bacon Act in the Yuba CityareaHe admitted, however,that the schedule showed on its face that its expiration date was April 1,1970 452DECISIONSOF NATIONALLABOR RELATIONS BOARDpickets removed. Douthat replied that he could sign acontract.On Monday, May 11, he meth with Douthat, McNew,Max Cummings (a representative of the Teamsters Union),and unidentified members of other unions affiliated withthe Council, e.g. the Painters Union, the Laborers Union,and the Sheetmetal Workers Umon.7 The meeting wasconducted by Douthat. Wilson stated that he could not signa contract at that time, asked what he could do to have thepickets removed, and stated that he had no objections tohaving an election.McNew and others stated that theythought the reason for the meeting was that Wilson plannedto sign a contract. McNew further stated that he hadremoved the pickets with that understanding, and that henow realized that Wilson had employed a ruse in order "toget his blocks laid." 8 No written contract was ever shownor tendered to Wilson for signature .92.Watts' testimonyWatts testified as follows. She isWilson's personalsecretary. After Wilson was first contacted by McNew andDouthat, she read a book dealing with labor relations, andthen explained toWilson that picketing to compelexecution of a contract was unlawful. Prior to the May 11meeting, she was informed by Wilson that he had consultedan attorney. She was present at the May 11 meeting, tookshorthand notes of what was said at the meeting, butrecalled what was saidMcNew said that he thought thepurpose of the meeting was to have Wilson "sign" but didnot disclose what was to be signed. Wilson inquired aboutthe Union pension fund and McNew attempted to explainit to him, but he was cut off by someone at the meeting, whostated that "it was beside the point" and that it wassufficient thatWilson was aware of the fund. Wilson askedwhat the Union could do for him. McNew replied thatunionized contractors could borrow pension fund money ifthey needed it. Cummings did considerable talking. Amongother things, he stated that:itwas not profitable to stay in business unless you werein the union in this area [and] that Jim [Wilson] knewthat and that he could remedy it by signing it.Cummings or Douthat stated to Wilson:You've done a lot of talking, you realize that we cannotbackoff and let a nonunion organization operate in ourmidst.When Wilson replied that 90 percent of the residentialbuildings in the area were nonunion, Cummings respond-ed:At this stage of the game you cannot build nonunionand make it profitable, others have tried to do so but6Wilson testified that at some time prior to the MayIImeeting, headmitted to McNew or Douthat that he would have to sign a contract "atsome time "7Wilson testified that he had requestedameetingwith "the buildingtrade representative "8The picketing had stopped on the Friday before themeeting, i e, May8 It was resumed following themeeting9 I do not credit the testimony of Perry, Wilson's superintendent ofconstruction at the project, that when approached by Douthat and McNewin lateMarch or early April the latterstated ineffect thathe wanted to talkto Perry about signing a contract, that Perry referred them to Wilson, andthat Perry then heard McNew make the same statement to Wilson Perry'shave not been successful;why don't yousign theagreement and let them get on with it?3.Douthat's testimonyDouthat testified as follows. In February or March, hereceived from the Department of Labor a determination ofthe prevailing wage rates payable to those employed at theproject. The determination was dated December 3, 1969,and stated that it expired April 1, 1970. The wage scaleshown therein for carpenters was 21 cents below the scaleset forth in the master collective-bargaining agreementnegotiated by the Carpenters Union for the area, and he soadvisedaninspectoroftheFederalHousingAdministration. 10 Douthat visited the project a number oftimes, alone on some occasions and accompanied byMcNew on about a half dozen occasions. In early April, he,McNew, and another individual went to see Wilson toascertain whether or not the latter was paying prevailingwages At that time Wilson employed three carpenters andone laborer, and there were several subcontractorsinvolving other crafts at the project. They told Wilson thepurpose of their visit, asked what wage scale he was payinghis carpenters, and were told. They informed him of thewage rate in the master contract governing the area, andstated that the prevailing wage posted at his job site wasbelow the contract rate. Wilson replied that he knew thateventually he would have to unionize but that he saw noadvantage at that time in "going-paying-or signing theunion contract", that he did not feel he was in a position toget involved with the Union, and that he had enough paperwork to do "with these government projects." Douthat waspresent at a second meeting with Wilson before thepicketingbegan on April 28, but gave no testimonyrespecting the details of that conversation. During atelephone conversation after those meetings, Wilson statedtoDouthat that based on information received fromcarpenters employed on the project relating to McNew andthe pension fund, he could not trust McNew and would notdeal with him. Douthat never requested Wilson to sign acontract during any of the meetings with him and did notstate at the May I I meeting that he thought the purpose ofthe meeting was for Wilson to sign a contract.4.McNew's testimonyMcNew testified as follows. He talked to Wilson on threeoccasions, once atWilson's office in the presence ofDouthat and Savage, once at that office in the presence ofDouthat, and once at the meeting on May 11 held atWilson's request. At the first meeting, Wilson stated that hewas paying his men $7.52-1/2 an hour, including fringetestimony was equivocal, evasive, and conflicting, and it was contradictedin part by that of WilsonisThe wage determination showed a basic hourly wage of $6 20-1/2 plusfringe benefits of $1 32, or a total of $7 52-1/2 The contract rate is 21 centshigher it provides for a basic wage rate for carpenters of $6 30-1/2 plusfringe benefits of $1 33 payable by the employer to the Carpenters pensionand other funds, making a total of $7 73-1/2 At the hearing, counsel forRespondents pointed out that the contract wage scale of $6 40-1/2 waseffective onDecember 16, 1969, that the scale which had been effectiveJune 16,1969, was $6 20-1/2, and that it was probable that the Departmentof Labor had inadvertently used the latter amount in its wage determina-tion CARPENTERSLOCAL 1570benefits, and was told that he was paying 21 cents less thanthe scale negotiated by the Union.At the second meeting,held at Wilson's request,McNew told Wilson that he wasnot paying the prevailing Union scale negotiated in thearea At one point,McNew testified that Wilson wanted toknow what advantage he would receive if his men wereunionized,and that McNew replied, "It would be cheaperon you You wouldn'thave to pay all the extra taxes." Atanother point,McNew testified that Wilson asked aboutthe advantage of paying into the Carpenters trust fund; thatMcNew replied"he wouldn'thave to pay the taxes, it'scheaper on the taxes and he wouldn'thave to pay morewithholding taxes, he wouldn't have to pay more unem-ployrrient tax"; and that Wilson responded that did notmatter since the bookkeeping would make up thedifference.McNew was present at the May 11 meeting."He did not say, during that meeting,that he thought thepurpose of the meeting was for Wilson to sign a contract,and he never asked Wilson to sign a contract.He withdrewthe pickets prior to the meeting because he "thought itwould show my good faith,that Mr. Wilson might come offand pay the wages."C.Concluding FindingsSection 8(b) of the Act provides,in relevant part,that itshall be an unfair labor practice for a labor organization"or its agents"-(7) To picket any employer where an object thereof isforcingor requiring an employer to recognize orbargain with a labor organization as the representativeof his employees,or forcing or requiring the employeesofan employer to accept or select such labororganization as their collective bargaining representa-tive, unless such labor organization is currently certifiedas the representative of such employees.(C)Where suchpicketing has been conductedwithout a petition under Section 9(c) being filedwithin a reasonableperiodof time not to exceedthirtydaysfrom the commencement of suchpicketingThe General Counsel'sprincipal contention is that therecord establishesthat an object of the picketing byRespondent Local 1570was to compel Wilson to recognizethat union as the bargaining representativeof his employ-ees, thatLocal 1570 hadnot been certified as bargainingrepresentative of such employees;and that since Local1570 engagedin such picketingformore than 30 dayswithoutfilinga petition for certification the picketingviolatedSection 8(b)(7)(C). The General CounselfurtherassertsthatDouthat,presidentof Respondent Council,made it cleartoWilsonthat thepicketingwould continueunless and until Wilson signed a contractwith Local 1570;thatDouthat was admittedlyacting as agentof that Local;and hence that RespondentCouncilmust share responsi-bilitywithRespondent Local 1570 for theunlawfulpicketingRespondentsmake no claim thatthe Council is453not responsible for the picketing if it was unlawful. Theirsole contention is that the picketingtook place only toprotect area standards and accordingly was lawful. I findthat the picketing was unlawful,and that both Respon-dents are responsible therefor.It is well established that picketing solely to compel anemployer to adhere to area standards does not violateSection 8(b)(7)(C).Retail ClerksInternationalAssn., Local899, etc. (StateMart,Inc ),166NLRB 818. And the fact thatthe area standards sought to be protected coincide with aunion negotiated wage rate does not brand the picketing asrecognitional and hence illegal.Brotherhoodof Painters,Decorators&Paperhangersof America Union No. 76 (GomezPainting and'DecoratingCo.), 182 NLRB No. 58. The theorybehind these decisions is that although a union normallydesires recognition,italso has a legitimate interest inobtaining employer adherence to prevailing area standardsin order to prevent such standards from being undermined.For this reason,a union may decide to forego,at least forthe time being, its normal objective of obtaining recogni-tion by aparticular employer,and confine its immediategoal to preserving the gains it has alreadyachieved byexerting pressure on him toabide bythe area standards. Indetermining whether or not the object behind picketing wasthe usual or a limited goal, all the facts must be carefullyscrutinized.For even where a union asserts that itsobjective was the protection of area standards,the assertionmay beapretextdesigned to mask a recognitionalobjective.Here, an examination of all the facts leads me to find thatthepicketing had a recognitional object.The recordcontains conflicting evidence as to whether RespondentstoldWilson that signing a contract was the price forremoval of the picket line.However,it is unnecessary toresolve the conflict since there is other evidence establish-ing a recognitional object.It is true,as Respondents pointout, that the wages and fringe benefitspaid byWilson tothe carpenters whom he employed at the project were belowthose provided in the area master collective-bargainingagreement. But although Respondents undoubtedly wereconcerned about the fact,the record establishesthat theywere interested inmore than protection of the areaagreement.Thus,the evidence shows that at either theirfirstor second meeting as well as dunng the May 11meetingMcNew described to Wilson the advantages ofunionization.Inmy opinion,such conduct constituted anattempt to persuadeWilson to recognizeLocal 1570.Certainly,itinvolveda failure by Respondents todisentangle their asserted immediate objective relating toarea standards from the normal union goal of obtainingrecognition.A union cannot act equivocally,but mustmake it clear in unmistakable terms that its immediate goalis the limited one of protecting area standards.Where itdoes equivocate, this is evidence of a recognitionalobjectivePaintersLocal 272, etc. (CharlesR Curtiss), 183NLRB No. 89.Further evidence of such objective lies in the fact thatMcNewsought to persuadeWilson that it was moredesirable for him to pay the fnnge benefits into the11MIcNew testified that he was told that Wilson had called to say thathe wan Led to get the representatives down to the trade building to meet " 454DECISIONS OF NATIONALLABOR RELATIONS BOARDCarpenters trust fund than to pay them directly to hisemployees. There is a disputeas towhat McNew said toWilson during their first or secondmeeting.According toMcNew, he told Wilson that payment of fringe benefitsdirectly to the Carpenters trust fund would benefit Wilsonby eliminating certain taxes. According to Wilson, McNewstated that such payment would benefit his employees inthe form of health, welfare and unemployment benefits. Itis unnecessary to resolve the dispute; for even if McNew'sversion were accepted,it isapparent that his attempt tohave the fringe benefits paid to the Carpenters trust fund ismore consonant with an attempt to impose bargainingtermsthan to protect area standards.Retail Clerks, Local899, supra, 166NLRB 818.In their brief, Respondents attempt to make much of thefact that it was Wilson who raised the subject of the benefitsof unionization and that having learned that picketing for acontract was unlawful, Wilson deliberately set out to trickRespondents into making a demand for a contract byraising thesubject.It isunnecessary to decide whetherWilson sought to entrap Respondents or merely to smokethem out. The issue here turns on Respondents' objective,notWilson's motive. Regardless of who raised the subjectorwhy, Respondents cannot have it both ways. Theycannot discussthe benefits of recognition and at the sametime insistthat they are interested solely in protecting areastandards.In addition to the foregoing, other statements at the May11meeting support the view that Respondents had notabandoned recognition as an immediate goal. Again thereis a conflict as to what was said. Wilson and Watts testifiedthatMcNew stated that he thought the reason for themeeting wasforWilson to sign a contract. Douthat andMcNew each denied having made thatstatement. I creditWilson and Watts. The latter was a forthright witness, hertestimony was in part uncontradicted, and it had the ring oftruth. In addition, Wilson had indicated that the possibilityof recognizing Respondents was on his mind. Thus, heexpressed a realization that he would ultimately have tosigna contract; he inquired about the benefits ofunionization; and it was Wilson who requested the May 11meeting.As a result, whether or not he was seriouslyconsidering recognition,itseemslikely that Respondentshad concluded that Wilson had decided to sign a contract.Thisconclusionis supported by Wilson's uncontradictedtestimony that certain unidentified union representativespresent at the meeting stated that they had so concluded.Since there is nothing to show that any of them had talkedtoWilson, it is reasonable to infer that they reached theirconclusion by talking to McNew or Douthat. Moreover,McNew had admittedly stopped the picketing shortlybefore the May 11 meeting. According to Wilson, McNewstated at the meeting that he had removed the pickets12The evidence does not satisfactorily explain Cummings' presence atthemeetingEven assuming that Respondents invited him because theywere under the impression thatWilson had asked to meet withrepresentatives of the unions affiliated with the Council, Cummings wasundoubtedly interested in having the picketing ended, since respecting thepicket line meant a loss of working time13 In view of this finding, it is unnecessary to decide whether, as theGeneralCounsel contends, the picketing also had an organizationalobjective.14Since Local 1570 engaged in the picketing, it is of course responsiblebecause of his understanding that a contract would besigned.At the hearing,McNew gave a rather lameexplanation for his action in halting the picketing-hisdesire to demonstrate his good faith. It is difficult tounderstandwhy McNew should have felt a need todemonstrate good faith unless he went to the meeting withthe expectation that Wilson would sign a contract in orderto rid himself of the picket line.Finally, it is undisputed that one of those present at theMay II meeting told Wilson that a nonunion employercould not be permitted to operate in the area, and urgedhim to sign the contract. Assuming that the statement wasmade by Teamster representative Cummings rather than byDouthat, the fact remains that although Respondents didnot expressly adopt his remarks, there is nothing to showthey disavowed or disassociated themselves from theseremarks. Such a failure does not invariably indicateagreement with the remarks. On the other hand, becausethe determination of a picketing union's objective requiresinquiry into mental processes, the potential for masking thetrue objective through a pretext is great. Accordingly, asalready noted, the picketing union should be required to actunequivocally.Having acted equivocally, Respondents'failure to disavow or disassociate themselves from theremarks in question should be regarded as constituting tacitapproval thereof and hence as evidence that they wereinterested in recognition as an immediate goal. A contraryconclusion would permit a union with immediate recogni-tion as its secret goal to use an accomplice as a source ofpressure on the employer to sign a contract, and then toclaim that its only goal was protection of area standards.12Respondents contend that it is illogical to conclude thatthey were seeking a contract from Wilson. If they desired acontract, they argue, they would not have confinedthemselves to the project carpenters, but would also haveattempted to obtain contracts on behalf of the other craftunions at the project which were affiliated with RespondentCouncil.This contention is without merit. The recordestablishes that in addition to carpenters, the only otherperson employed by Wilson at the project consisted of asingle laborer. The fact that no request was made for acontract covering a single laborer hardly establishes thatRespondents did not desire a contract covering thecarpenters.Considering the entire record, I find that an object of thepicketing by Local 1570 was forcing or requiring Wilson torecognize or bargain with that union as the bargainingrepresentative of his project employees.13 Since Local 1570was certified as the representative of such employees, andsince it engaged in such picketing for more than 30 dayswithout filing a petition for certification, I further find thatRespondents violated Section 8(b)(7)(C) of the Act.14therefor In addition, I find that Respondent Councilis also chargeablewith the unlawfulpicketing The Council's president,Douthat,was presentwhen McNew talked to Wilson, he visited the projectalone,he discussedthe picketing withWilson on thetelephone,he presided at the May 11meeting,he admittedat the hearing that he attended the meetings withWilson because he "was trying to get the problem resolved." and he neverindicated in anymanner thattheCouncil did not fully support theobjective and conduct of Local 1570In view of these circumstances as wellas Respondents'admission that Douthat acted as their agent and on theirbehalf at all material times, I find that the effortsof Local 1570 and the CARPENTERS LOCAL 1570455II.CONCLUSIONS OF LAWA.Wilson is an employer within the meaning of Section2(2) of the Act and is engaged in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.B.Respondent Local 1570 and Respondent Council arelabor organizations within the meaning of Section 2(5) ofthe Act.C.By picketing the jobsite of Wilson, as found herein,Respondent Local 1570 engaged in an unfair labor practicewithin the meaning of Section 8(b)(7)(C) of the Act.D.SinceRespondent Council is equally responsiblewith Local 1570 for the picketing, as found herein, the saidCouncil "were coordinated to compel [Wilson] torecognize" Local1570 at the representative of his employees, and hence that the Council isequally responsiblewithLocal 1570 for the picketingConstruction,Shipyardand General Laborers Local 1207, etc (Alfred S AustinConstruction Co, Inc),141 NLRB 283, 286Council engaged in an unfair labor practice within themeaning of Section 8(b)(7)(C) of the Act.E.The aforesaidunfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.III.THE REMEDYIrecommend that Respondents cease and desist fromtheir unfair labor practices and take certain affirmativeaction designed to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:[Recommended Order omitted from publication.]